 1   Aaron J. Fischer (SBN 247391)                      Jessica Valenzuela Santamaria (SBN 220934)
      Aaron.Fischer@disabilityrightsca.org               jvs@cooley.com
 2   Anne Hadreas (SBN 253377)                          Mark A. Zambarda (SBN 314808)
      anne.hadreas@disabilityrightsca.org                mzambarda@cooley.com
 3   DISABILITY RIGHTS CALIFORNIA                       Addison M. Litton (SBN 305374)
     1330 Broadway, Suite 500                            alitton@cooley.com
 4   Oakland, CA 94612                                  COOLEY LLP
     Telephone: (510) 267-1200                          3175 Hanover Street
 5   Fax: (510) 267-1201                                Palo Alto, CA 94304-1130
                                                        Telephone: (650) 843-5000
 6   Tifanei Ressl-Moyer (SBN 319721)                   Facsimile: (650) 849-7400
      tifanei.ressl-moyer@disabilityrightsca.org
 7   DISABILITY RIGHTS CALIFORNIA                       Attorneys for Plaintiffs
     1831 K Street
 8   Sacramento, CA 95811
     Telephone: (916) 504-5800
 9   Fax: (916) 504-5801

10   Donald Specter (SBN 83925)
      dspecter@prisonlaw.com
11   Margot Mendelson (SBN 268583)
      mmendelson@prisonlaw.com
12   Sophie Hart (SBN 321663)
      sophieh@prisonlaw.coom
13   PRISON LAW OFFICE
     1917 Fifth Street
14   Berkeley, California 94710
     Telephone: (510) 280-2621
15   Fax: (510) 280-2704
      Attorneys for Plaintiffs
16
                                      UNITED STATES DISTRICT COURT
17
                                  EASTERN DISTRICT OF CALIFORNIA
18
                                         SACRAMENTO DIVISION
19
20
      LORENZO MAYS, RICKY                          )   Case No. 2:18-cv-02081 TLN KJN
21    RICHARDSON, JENNIFER BOTHUN,                 )
      ARMANI LEE, LEERTESE BEIRGE, and             )   STIPULATION FOR REVISED CLASS
22    CODY GARLAND, on behalf of themselves        )   NOTICE AND [PROPOSED] ORDER
      and all others similarly situated,           )
23                                                 )
                        Plaintiffs,                )   JUDGE:        Hon. Kendall J. Newman
24                                                 )
             v.                                    )    Complaint Filed: July 31, 2018
25                                                 )
      COUNTY OF SACRAMENTO,                        )
26                                                 )
                        Defendant.                 )
27                                                 )
                                                   )
28
 1          Plaintiffs Mays, Richardson, Bothun, Lee, Beirge, and Garland, on behalf of the Plaintiff
 2   Class, and Defendant County of Sacramento, through their respective counsels of record, enter into
 3
     this stipulation based on the following facts:
 4
            1) The parties have reached agreement as to the amount of attorney’s fees to be sought in
 5
     connection with this case. Plaintiffs’ counsel is preparing a motion for attorney’s fees in which
 6

 7   Plaintiffs will ask the Court to grant attorney’s fees in the amount of $2.1 million. Plaintiffs also

 8   will seek an annual cap of $250,000 for monitoring compliance with the Consent Decree in this

 9   matter. Defendants have indicated that they will not oppose the motion.
10
            2) In light of this agreement and the forthcoming motion, the parties seek approval of a
11
     revised notice to the class which identifies the precise amount of attorney’s fees to be sought and
12
     advises class members about how to access a copy of the fees motion, in accordance with Federal
13
     Rule of Civil Procedure 23(h).
14

15          ACCORDINGLY, the Parties hereby stipulate as follows:

16          1) The revised Notice, attached hereto as Exhibit A (ECF No. 89-1), should be approved in
17   lieu of the Notice approved by the Court on August 13, 2019 (Doc. No. 88), which was attached as
18
     Exhibit 2 to the Declaration of Margot Mendelson in Support of the Stipulated Motion for
19
     Preliminary Approval of Consent Decree and Notice to the Class (Doc. No. 85). Attached as
20
     Exhibit B (ECF No. 89-2) is a redlined version of the previous Notice, which identifies the proposed
21

22   edits for the Court’s convenience.

23          IT IS SO STIPULATED.

24

25
     Dated: 9/3/19                                     Margot Mendelson
26                                                     Margot Mendelson
                                                       PRISON LAW OFFICE
27                                                     Attorney for Plaintiffs
28
 1
 2

 3   Dated: 9/3/19                Aaron J. Fischer (as authorized 9/3/19)
                                  Aaron J. Fischer
 4                                DISABILITY RIGHTS CALIFORNIA
                                  Attorney for Plaintiffs
 5

 6   Dated: 9/3/19                Jessica Valenzuela Santamaria (as authorized
                                  9/3/19)
 7                                Jessica Valenzuela Santamaria
                                  COOLEY LLP
 8                                Attorney for Plaintiffs

 9
     Dated: 9/3/19                Todd Master (as authorized 9/3/19)
10                                Todd Master
                                  HOWARD ROME MARTIN & RIDLEY
11                                Attorney for Defendants

12

13            IT IS SO ORDERED.

14   Dated: September 4, 2019

15

16

17   /mays2081.ntc2


18

19
20

21

22

23

24

25

26
27

28
